ALLEN. J.
1. The operation and upkeep of sewers by a municipality is a proprietary function.
2. When a municipal corporation assumes the control and management of a storm-sewer which has been constructed in a public street under its supervision, it is bound to use reasonable diligence and care to see that such storm-sewer is not clogged with refuse, and is liable for negligence in the performance of such duty to a property owner injured thereby. after reasonable notice of the clogged condition of such sewer.
3. A municipality which collects refuse and dirt upon its streets in the vicinity of the catch basins of a storm-sewer and permits such refuse and dirt to be washed into the same until such accumulations clog and almost fill the sewer, is guilty of violation of Section 3714. General Code, and is liable to a property owner injured thereby.
Judgment affirmed.
Marshall. C. J.. Matthias, Day and Kinkade. JJ., concur. Jones, J.. concurs in judgment.